DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to application filed 05/06/2019.
Status of the claims
Claims 1-7 are currently pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/06/2019 and 09/20/2019 are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-11 of U.S. Patent No. 10691690. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7 of instant application recited similar limitations.  Therefore, they are rejected on the ground of nonstatutory double patenting.
Claims similar as follows:
16/403952				Patent No. 10691690
Claims 1, 2 and 3	similar to 	1 and 7
	Claim 4					3 and 9
	Claim 5					4
	Claim 6					5 and 10
	Claim 7					6 and 11
1. A machine-implemented method for using a secondary scan to optimize a database query, the machine-implemented method comprising: 





performing, via at least one computing device, a first index scan of records of a database table, a first index used by the first index scan being specified in a database management system query statement as being ordered by one or more field values of one or more fields of the first index; 

performing, via the at least one computing device, a second scan of the database table to determine whether each respective record of the second scan of the database table is qualified based on one or more fields of the each respective record of the second scan and a predicate; 

building, via the at least one computing device, a lookup data structure indicating whether each of the respective records of the second scan is qualified; and

 using, via the at least one computing device, the lookup data structure to determine whether a record of the first index scan is qualified when the lookup data structure becomes available. 2. The machine-implemented method of claim 1, further comprising: terminating the second scan when the first index scan completes before the second scan. 
3. The machine-implemented method of claim 1, further comprising: when the second scan completes before the first index scan,

 performing: determining an amount of progress of the first index scan, when the amount of progress of the first index scan is less than a predetermined threshold, performing:


 terminating the first index scan, 

sorting record identifiers of qualified records of the second scan based on one or more field values of one or more associated fields of the qualified records of the second scan, and 





returning the qualified records of the second scan in sorted order. 











a. making a result of the second scan available as the lookup data structure for the first index scan; and b. performing a plurality of steps comprising: terminating the first index scan,






 processing the result of the second scan without re-processing records scanned by the first index scan, sorting record identifiers of qualified records from the second scan based on one or more field values of one or more associated fields of the qualified records of the second scan, and returning the qualified records of the second scan in sorted order. 5. The machine-implemented method of claim 1, wherein the second scan is one of a table based scan and an index scan. 6. The machine-implemented method of claim 1, wherein: the second scan is one of a partition scan and a page range scan, 



the lookup data structure is progressively built, and the lookup data structure is made available to the first index scan before the second scan scans all of the records of the database table. 7. The machine-implemented method of claim 7, wherein the lookup data structure includes one of a hash table, a list of record identifiers of qualified rows of the database table, a bitmap and a bloom filter.



at least one memory connected with the at least one processor, wherein: the at least one processor is configured to:
perform a first index scan of records of a database table, a first index used by the first index scan being specified in a database management system query statement as being ordered by one 
perform a second scan of the database table to determine whether each respective record of the second scan of the database table is qualified based on one or more fields of the each respective record of the second scan and a predicate;
build a lookup data structure indicating whether each of the respective records of the second scan is qualified;
use the lookup data structure to determine whether a record of the first index scan is qualified when the lookup data structure becomes available: and
perform, when the second scan completes before the first index scan:
determine an amount of progress of the first index scan.


perform, when the amount of progress of the first index scan is less than a
predetermined threshold:
terminate the first index scan.
sort record identifiers of qualified records of the second scan based
on one or more associated fields of the qualified records of the second
scan, and
return the qualified records of the second scan in sorted order.
2.     The system of claim 1, wherein the at least one processor is further configured to:

3     The system of claim 1, wherein when after the second scan completes  before the first index scan, the at least one processor is further configured to:
perform, when the amount of progress of the first index scan is one of equal to the
predetermined threshold and greater than the predetermined threshold:
 make a result of the second scan available as the lookup data structure for the first index scan; and
further perform, when the amount of progress of the first index scan is less than the
predetermined threshold:
 process the result  of the second scan without re-processing records scanned by the first index scan


4.     The system of claim 1, wherein the second scan is one of a table based scan and an index scan.
5.     The system of claim 1, wherein:
the second scan is one of a partition scan and a page range scan, the lookup data structure is progressively built, and
the lookup data structure is made available to the first index scan before the second scan scans all of the records of the database table.
6.     The system of claim 1, wherein the lookup data structure includes one of a hash table, a list of record identifiers of qualified rows of the database table, a bitmap and a bloom filter.
7.     A computer program product comprising:

perform a first index scan of records of a database table, a first index used by the first index scan being specified in a database management system query statement as being ordered by one or more field values of one or more fields of the first index;
perform a second scan of the database table to determine whether each respective record of the second scan of the database table is qualified based on one or more fields of the each respective record of the second scan and a predicate;
build a lookup data structure indicating whether each of the respective records of the second scan is qualified^^-and
use the lookup data structure to determine whether a record of the first scan is qualified when the lookup data structure becomes available; and
perform, when the second scan completes before the first index scan:
determine an amount of progress of the first index scan.
perform, when the amount of progress of the first index scan is less than a predetermined threshold:
terminate the first index scan.
sort record identifiers of qualified records of the second scan based
on one or more associated fields of the qualified records of the second
scan, and
return the qualified records of the second scan in sorted order.

terminate the second scan when the first index scan completes before the second scan.
9.     The computer program product of claim 7, wherein, when after the second scan completes before the first index scan, the computer readable program code is further configured to be executed by the processing system to:
perform, when the amount of progress of the first index scan is one of equal to the predetermined threshold and greater than the predetermined threshold:
 make a result of the second scan available as the lookup data structure for the first index scan; and
further perform, when the amount of progress of the first index scan is less than the
predetermined threshold:
process the result of the second scan without re-processing records scanned by the first index scan.
10.     The computer program product of claim 7, wherein: the second scan is one of a partition scan and a page range scan, the lookup data structure is progressively built, and
the lookup data structure is made available to the first index scan before the second scan scans all of the records of the database table.
11.     The computer program product of claim 7, wherein the lookup data structure includes one of a hash table, a list of record identifiers of qualified rows of the database table, a bitmap and a bloom filter.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Dasam (US 20180336246) in view of Cheng et al. (US 20150261820, hereafter Cheng).

Regarding claim 1, Dasam discloses: A machine-implemented method for using a secondary scan to optimize a database query, the machine-implemented method comprising:
 performing, via at least one computing device, a first index scan of records of a database table, a first index used by the first index scan being specified in a database management system query statement as being ordered by one or more field values of one or more fields of the first index (Dasam [0074; 0075] discloses: the query that request the details of employees and their departments, wherein the Employee table is going for the Full Table scan (as first index scan); 
performing, via the at least one computing device, a second scan of the database table to determine whether each respective record of the second scan of the database table is qualified based on one or more fields of the each respective record of the second scan and a predicate (Dasam [0081] discloses: performing the query, for Department table, the access path is Index Range Scan (a second scan) to retrieve the records which are satisfying the join column condition); 
Dasam didn’t disclose, but Cheng disclose: building, via the at least one computing device, a lookup data structure indicating whether each of the respective records of the second scan is qualified (Cheng [0064; 0065] discloses: building a hash table using the bloom filter bit vectors to skip some of the disqualifying rows during the multiple scans of t2partitions), and
 (Cheng [0061; 0062] discloses: lookup the values of the rows of t2 in the hash table to find matching (matching as available) rows of tl, and read the rows of one partition of table t2 and lookup the corresponding values in the single shared hash table that was created in the hash build operator 1212).
Dasam and Cheng are analogous art because they are in the same field of endeavor, query’s execution plan. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Dasam, to include the lookup data structure of Cheng, in order to process the database query. The suggestion/motivation to combine is to reducing the execution time of the query plan (Cheng [0066]).
Regarding claim 5, Dasam as modified discloses: The machine-implemented method of claim 1, wherein the second scan is one of a table based scan and an index scan (Dasam [0081] discloses: performing the query, for Department table, the access path is Index Range Scan (a second scan) to retrieve the records which are satisfying the join column condition).
Regarding claim 6, Dasam as modified discloses: The machine-implemented method of claim 1, wherein: the second scan is one of a partition scan and a page range scan (Dasam [0009] discloses: Index range scans, index partition scan), the lookup data structure is progressively built, and the lookup data structure is made available to the first index scan before the second scan scans all of the records of the database table (Cheng [0061; 0062] discloses: lookup the values of the rows of t2 in the hash table to find matching (matching as available) rows of tl, and read the rows of one partition of table t2 and lookup the corresponding values in the single shared hash table that was created in the hash build operator 1212). 
Regarding claim 7, Dasam as modified discloses:  The machine-implemented method of claim 7, wherein the lookup data structure includes one of a hash table, a list of record identifiers of qualified rows of the database table, a bitmap and a bloom filter (Cheng [0060] discloses: hash table, bloom filter are used to skip the disqualifying rows).
2 is rejected under 35 U.S.C. 103 as being unpatentable over Dasam (US 20180336246) in view of Cheng et al. (US 20150261820, hereafter Cheng) and further in view of Kaminsky et al. (US 20140172823, hereafter Kaminsky).
Regarding claim 2, Dasam as modified disclose, but Kaminsky discloses: : The machine-implemented method of claim 1, further comprising: terminating the second scan when the first index scan completes before the second scan (Kaminsky [ 0026] discloses: the query optimizer starts the query using the “best of the lot” access plan, while in the background in the parallel simultaneously building a temporary MQT for the query, If the query finishes before the temporary MQT is built, the temporary MQT build is terminated).
Dasam as modified and Kaminsky are analogous art because they are in the same field of endeavor, query optimization It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Dasam, to include the terminate the process of Kaminsky, in order to enhanced query performance. The suggestion/motivation to combine is to improving processing an optimizing of database queries in a database management system (Kaminsky [0001]).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CINDY NGUYEN/             Examiner, Art Unit 2161